      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 1 of 13




                            IN THE UNITED STATES DISTRICT
                           COURT OF THE DISTRICT OF KANSAS

MARK A. BRUCE,                      )
    Plaintiff,                      )
                                    )
vs.                                 )
                                    )
LAURA KELLY, Governor               )                 Case No.
of Kansas; WILL LAWRENCE,           )
Chief of Staff for Governor         )
Kelly; and HERMAN T. JONES          )
Superintendent of the Kansas        )
Highway Patrol.                     )
        Defendants.                 )
___________________________________ )

                                          COMPLAINT

       The Plaintiff, Mark A. Bruce, states and alleges the following claims for relief against the

defendants, Laura Kelly, Will Lawrence, and Herman T. Jones.

                                JURISDICTION AND VENUE

       1.      This is a civil rights case, in part, based upon and arising under 42 U.S.C. §1983

and the law of the State of Kansas.

       2.      This court has subject matter jurisdiction over the plaintiff’s federal claims pursuant

to 42 U.S.C. §1331, since these claims arise under federal statutory law.            This court has

supplemental jurisdiction over the plaintiff’s state-law claims pursuant to 28 U.S.C. §1367, since

the state-law claims are so related to the federal claims that they form part of the same case or

controversy.

       3.      All of the wrongful acts and practices alleged below were committed within the

State of Kansas, and venue is proper in this court pursuant to 28 U.S.C. §1391(b)-(c).

                                            PARTIES

       4.      Plaintiff Mark Bruce is the former Superintendent of the Kansas Highway Patrol.

                                                 1
      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 2 of 13




        5.      Defendant Laura Kelly is the Governor of Kansas, and she is being sued only in her

official capacity.

        6.      Defendant Will Lawrence is the Chief of Staff for Governor Kelly. He is being

sued only in his personal or individual capacity.

        7.      Defendant Herman T. Jones is the current Superintendent of the Kansas Highway

Patrol. He is being sued in both his personal or individual capacity, and also in his official capacity.

                                   FACTUAL ALLEGATIONS

        8.      The Kansas Highway Patrol (“KHP”) is an agency of the State of Kansas, which

provides state-wide law enforcement of traffic, criminal, and other laws of Kansas.

        9.      The KHP is governed, in part, by K.S.A. 2019 Supp. 74-2113. Subsection (a) of

74-2113 states in relevant part:

                There is hereby created a Kansas highway patrol. The patrol shall
                consist of: (1) A superintendent, who shall have the rank of colonel
                and who shall have special training and qualifications for the
                position; (2) an assistant superintendent, who shall have the rank of
                lieutenant colonel; and (3) officers and troopers who are appointed
                in accordance with appropriation acts and as provided in this
                section. The superintendent and assistant superintendent shall be
                within the unclassified service under the Kansas civil service act.
                The assistant superintendent shall be appointed by the
                superintendent from among the members of the patrol, and shall
                serve at the pleasure of the superintendent. If a person appointed as
                superintendent, assistant superintendent or major is a member of the
                patrol when appointed, the person in each case, upon termination of
                the term as superintendent, assistant superintendent or major,
                respectively, shall be returned to a rank not lower than the rank the
                person held when appointed as superintendent, assistant
                superintendent or major. If the rank is filled at that time, a temporary
                additional position shall be created in the rank until a vacancy occurs
                in such rank. All other officers, troopers, and employees shall be
                within the classified service under the Kansas civil service act.

        10.     The classified service of the State of Kansas is governed by the Kansas Civil

Service Act (“KCSA”), K.S.A. 75-2925, et seq. Pursuant to K.S.A. 75-2949d, a permanent

                                                    2
       Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 3 of 13




employee in the classified service may be dismissed only for cause, specifically, “because of

deficiencies in work performance,” and/or “because of personal conduct detrimental to the state

service.”

       11.     In June of 1989, Mr. Bruce was hired by the KHP as a trooper. On March 14, 2008,

Mr. Bruce was promoted to the position of Major in the KHP. Thereafter, pursuant to K.S.A. 75-

2946, he served a probationary period of six months in that position. Consequently, he attained

permanent status as a Major in the classified service.

       12.     On April 2, 2015, Mr. Bruce was appointed by then-Governor of Kansas, Sam

Brownback, to serve as the Superintendent of the KHP, at the pleasure of the governor.

       13.     In November of 2018, Laura Kelly was elected as the Governor of Kansas. As

Governor-elect, Ms. Kelly announced that Mr. Bruce would remain as the Superintendent of the

KHP.

       14.     On March 28, 2019, Mr. Bruce was summoned to the office of Governor Kelly’s

chief of staff, Will Lawrence, for a meeting. During this meeting, Mr. Lawrence told Mr. Bruce

that he was not going to be retained as Superintendent of the KHP, and that “we need you to

resign.” After discussing this topic further, Mr. Bruce told Mr. Lawrence that he would resign.

Mr. Lawrence then handed Mr. Bruce a pre-prepared resignation letter, which stated:

               Dear Will:

               This letter is to advise you that I hereby resign my position as
               Superintendent of the Kansas Highway Patrol, effective April 6,
               2019.

                              Sincerely,

                              Mark A. Bruce

Mr. Bruce signed this resignation letter, and then handed it back to Mr. Lawrence.



                                                 3
      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 4 of 13




       15.     Mr. Lawrence then handed Mr. Bruce a pre-prepared letter dated March 18, 2019

and signed by Mr. Lawrence. This letter stated in relevant part:

               This letter is to confirm receipt and acceptance of your resignation
               from your position as the Superintendent of the Kansas Highway
               Patrol (KHP), effective April 6, 2019. Effective immediately, you
               are relieved of all duties and authority and are being placed on
               administrative leave until the effective date of your resignation.

               You are to surrender all weapons on your person and turn over any
               other State of Kansas devices, equipment or property in your
               immediate possession. Your computer access and security badge
               have been inactivated. Please make arrangements with KHP staff to
               return all other State of Kansas devices, equipment, or property prior
               to the effective date of your termination.

                                                ….

               Should you have any questions about your benefits, leave, final pay
               warrant or other personnel matters while on paid administrative
               leave, please feel free to contact Susan Pfannenstiel….

               Thank you for your service to the State of Kansas. I wish you
               success in your future endeavors.

(Emphasis added.)

       16.     During the meeting on March 28, 2019, Mr. Lawrence never discussed with Mr.

Bruce the option of returning Mr. Bruce to his former rank of Major, as required by K.S.A. 2019

Supp. 74-2113. Based on the conversation between Mr. Lawrence and Mr. Bruce on March 28,

and also the language of the letter from Mr. Lawrence to Mr. Bruce dated March 28, Mr. Bruce

understood and believed that he was being dismissed from all employment with the KHP.

Consequently, on March 29, 2019, Mr. Bruce initiated email communications with Mr. Lawrence

regarding his retirement from the KHP. Mr. Bruce initiated these communications because he

understood and believed that he had no other choice but to retire from the KHP.




                                                 4
      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 5 of 13




       17.     On April 2, 2019, Mr. Bruce submitted a letter of retirement to Governor Kelly,

with a copy to Mr. Lawrence. This letter stated in relevant part:

               This letter serves as notice that I will retire from the Kansas
               Highway Patrol effective May 1, 2019. My last day on the payroll
               will be April 8, 2019.
                                              ….

               I am proud to have had the honor to serve and lead the Kansas
               Highway [Patrol] for the past 30 years. I wish the Agency and its
               employees nothing but the best in the future.

       18.     On January 27, 2020, pursuant to the Kansas Open Records Act, Mr. Bruce

requested a list of all email accounts for all current employees of the KHP maintained @ks.gov.

This list was a public record, and therefore the KHP provided the list to Mr. Bruce.

       19.     The email accounts for all current employees of the KHP, which are maintained

@ks.gov, are owned and controlled by the State of Kansas. In addition, these emails accounts are

primarily used by the employees of the KHP to conduct official business, and to interact with the

public. Furthermore, these emails accounts are open for, and compatible with, expressive activity.

       20.     On April 3, 2020, Mr. Bruce sent emails to six employees of the KHP to their email

accounts maintained @ks.gov. Most of these six employees were management-level employees

of the KHP, including the Superintendent, Mr. Jones. In all of the emails which Mr. Bruce sent

on April 3, he expressed his viewpoints and opinions regarding matters of public concern, namely,

the past and present operation of the KHP, including incidents of actual or potential wrongdoing,

impropriety, or malfeasance. For example, in his email to Mr. Jones, Mr. Bruce stated:

               Since being appointed superintendent, you have consistently and
               constantly dishonored the position and the Patrol by engaging in
               unethical, immoral and illegal behavior. You have betrayed the oath
               of office and the badge you wear.




                                                5
         Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 6 of 13




         21.   Later in the day on April 3, 2020, the General Counsel for the KHP, Luther L.

Ganieany, Jr., sent an email to Mr. Bruce’s attorney, at the direction of Mr. Jones. Mr. Ganieany’s

email referenced the emails which Mr. Bruce had sent earlier in the day, and then stated in relevant

part:

               Such email communications from him directly with our employees
               is unwanted and disruptive to the working environment of the Patrol.

               As a precaution, we are in the process of requesting the email
               address he sent these emails from blocked by the Kansas Office of
               Information Technology Services in order to prevent further
               harassment of our employees. Additionally, please advise Mr.
               Bruce that any further unsolicited communications of a similar
               nature from him and directed to employees of the Patrol will be
               considered harassment as defined by K.S.A. 21-2606 and the
               appropriate referral will be made.

         22.   On or before April 30, 2020, the Kansas Office of Information Technology blocked

Mr. Bruce from sending emails to all email accounts for all current employees of the KHP

maintained @ks.gov. This action was taken at the request of the KHP and at the direction of Mr.

Jones.

         23.   On May 28, 2020, Mr. Bruce sent a letter to Mr. Jones, requesting “that the KHP

take measures to allow me to freely communicate, by email, with all members of the agency”. On

June 5, 2020, Mr. Ganieany, at the direction of Mr. Jones, sent a letter to Mr. Bruce, stating that

“this letter is to advise you that the block we have placed on email communications from [your

email account] and addressed to official KHP email addresses will not be rescinded.” Mr. Bruce

remains blocked from sending emails to all email accounts for all current employees of the KHP

maintained @ks.gov.




                                                 6
      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 7 of 13




                               COUNT I: VIOLATION OF
                             MR. BRUCE’S CONSTITUTIONAL
                                RIGHT OF DUE PROCESS
                                 BY GOVERNOR KELLY

       24.     Paragraphs 1-23 above are incorporated into Count I by reference.

       25.     The Fourteenth Amendment to the United States Constitution prohibits the State of

Kansas from depriving Mr. Bruce of a property interest without due process of law. Mr. Bruce’s

constitutional right of due process is further protected by 42 U.S.C. §1983.

       26.     Mr. Bruce had a protected property interest in his continued employment by the

KHP, pursuant to K.S.A. 74-2113(a). Specifically, under K.S.A. 74-2113(a), when Mr. Bruce’s

term as the Superintendent of the KHP was terminated on March 28, 2019, he was entitled to be

returned to permanent status in the classified service as a Major in the KHP. As a Major with

permanent status, Mr. Bruce could not be terminated from his position without just cause, pursuant

to K.S.A. 75-2949d.

       27.     Governor Kelly, acting under color of state law and in conjunction with Mr.

Lawrence, caused Mr. Bruce to be deprived of a property interest without due process of law on

March 28, 2019, when she failed to return Mr. Bruce to the rank of Major in the KHP with

permanent status, as unequivocally mandated by K.S.A. 74-2113(a).

       28.     Mr. Bruce’s retirement from the KHP subsequent to March 28, 2019, was

effectively involuntary because it was caused by duress or coercion. Specifically, under the totality

of the circumstances, Mr. Lawrence’s conduct on March 28, 2019, effectively deprived Mr. Bruce

of free choice, and caused Mr. Bruce to reasonably believe that he had no choice but to retire from

the KHP. Consequently, Mr. Bruce’s retirement amounted to a constructive dismissal from

employment.




                                                 7
      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 8 of 13




       29.     Reinstatement of employment is a form of prospective equitable relief which is

available under 42 U.S.C. §1983.

       Wherefore, pursuant to the Fourteenth Amendment and 42 U.S.C. §1983, Mr. Bruce prays

for judgment in the form of prospective equitable relief against Governor Kelly, in her official

capacity, enjoining her to reinstate Mr. Bruce to employment with the KHP at the rank of Major

with permanent status. In addition, pursuant to 42 U.S.C. §1988, Mr. Bruce further requests an

order awarding him reasonable attorney fees, and the costs of this action.

                             COUNT II: VIOLATION OF MR.
                           BRUCE’S CONSTITUTIONAL RIGHT
                          OF DUE PROCESS BY MR. LAWRENCE

       30.     Paragraphs 1-29 above are incorporated into Count II by reference.

       31.     The Fourteenth Amendment to the United States Constitution and 42 U.S.C. §1983

prohibit any person, acting under color of state law, from depriving Mr. Bruce of a property interest

without due process of law.

       32.     Mr. Bruce had a protected property interest in his continued employment by the

KHP, pursuant to K.S.A. 74-2113(a). Specifically, under K.S.A. 74-2113(a), when Mr. Bruce’s

term as the Superintendent of the KHP was terminated on March 28, 2019, he was entitled to be

returned to permanent status in the classified service as a Major in the KHP. As a Major with

permanent status, Mr. Bruce could not be terminated from his position without just cause, pursuant

to KS.A. 75-2949d.

       33.     Mr. Lawrence, acting under color of state law, caused Mr. Bruce to be deprived of

a property interests without due process of law on March 28, 2019, when he failed to discuss with

Mr. Bruce the option of returning Mr. Bruce to the rank of Major in the KHP, as required by K.S.A.

74-2113(a).



                                                 8
      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 9 of 13




       34.     In addition, Mr. Lawrence, acting under color of state law, further caused Mr. Bruce

to be deprived of a property interest without due process of law subsequent to March 28, 2019,

when he caused Mr. Bruce, through duress or coercion, to involuntarily retire from the KHP.

Specifically, under the totality of the circumstances, Mr. Lawrence’s conduct on March 28, 2019,

effectively deprived M. Bruce of free choice, and caused Mr. Bruce to reasonably believe that he

had no choice but to retire from the KHP. Consequently, Mr. Bruce’s retirement amounted to a

constructive dismissal from employment.

       35.     As a result of Mr. Lawrence’s deprivation of Mr. Bruce’s property interest without

due process of law, Mr. Bruce has sustained damages in the form of past and future compensation

(including benefits), emotional distress, mental anguish, and loss of enjoyment of life.

       36.     In depriving Mr. Bruce of a property interest without due process of law, Mr.

Lawrence acted with malice or with reckless indifference to the federally protected rights of Mr.

Bruce. Therefore, Mr. Lawrence is liable for punitive damages.

       Wherefore, pursuant to the Fourteenth Amendment and 42 U.S.C. §1983, Mr. Bruce prays

for judgment against Mr. Lawrence, in his individual capacity, for damages in excess of

$500,000.00, consisting of past and future compensation (including benefits), emotional distress,

mental anguish, and loss of enjoyment of life, plus punitive damages, attorney fees, litigation costs,

and prejudgment interest.

                          COUNT III: TORTIOUS INTERFERENCE
                           WITH MR. BRUCE’S PROSPECTIVE
                             BUSINESS RELATIONS BY MR.
                                      LAWRENCE

       37.     Paragraphs 1-36 above are incorporated into Count III by reference.

       38.     The Kansas Tort Claims Act (“KTCA”), K.S.A. 75-6101, et seq., imposes liability

on any governmental employee under circumstances where the governmental employee, if a

                                                  9
       Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 10 of 13




private person, would be liable under Kansas law. Under Kansas common law, a private person

is liable for tortious interference with prospective business relations.

        39.    Mr. Bruce had a prospective business relation with the KHP with the probability of

future economic benefit to Mr. Bruce. Specifically, after the termination of Mr. Bruce’s term as

the Superintendent of the KHP, the provisions of K.S.A. 74-2113(a) unequivocally commanded

his return to Major in the KHP with permanent status.

        40.    Mr. Lawrence had knowledge of Mr. Bruce’s prospective business relation with

KHP.

        41.    Except for Mr. Lawrence’s conduct, Mr. Bruce was reasonably certain to have

realized his prospective business relation with the KHP.

        42.    Mr. Lawrence’s conduct was reckless or intentional, malicious, and outside the

scope of his employment or authority. Specifically, on March 28, 2019, Mr. Lawrence failed to

discuss with Mr. Bruce the option of returning Mr. Bruce to the rank of Major in the KHP, as

required by K.S.A. 74-2113(a). In addition, Mr. Lawrence caused Mr. Bruce, through duress or

coercion, to involuntarily retire from the KHP.

        43.    As a result of Mr. Lawrence’s wrongful conduct, Mr. Bruce has sustained damages

in the form of past and future compensation (including benefits), emotional distress, mental

anguish, and loss of enjoyment of life. In addition, because Mr. Lawrence acted with malice, he

is also liable for punitive damages.

        Wherefore, pursuant to the KTCA, Mr. Bruce prays for judgment against Mr. Lawrence,

in his personal capacity, for damages in the amount of $500,000.00, consisting of past and future

compensation (including benefits), emotional distress, mental anguish, and loss of enjoyment of

life, plus punitive damages and prejudgment interest.



                                                  10
      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 11 of 13




                             COUNT IV: VIOLATION OF MR.
                            BRUCE’S CONSTITUTIONAL RIGHT
                             OF FREE SPEECH BY MR. JONES

          44.   Paragraphs 1-43 above are incorporated into Count IV by reference.

          45.   The First Amendment to the United States Constitution and 42 U.S.C. §1983

prohibit any person, acting under color of state law, from depriving Mr. Bruce of his right of free

speech.

          46.   The email accounts for all current employees of the KHP, which are maintained

@ks.gov, are open for, and compatible with, expressive activity. Accordingly, these email

accounts constitute a public forum.

          47.   On April 3, 2020, Mr. Bruce exercised his right of free speech by sending emails

to the email accounts of six employees of the KHP, expressing Mr. Bruce’s viewpoints and

opinions regarding matters of public concern.

          48.   On or before April 30, 2020, Mr. Jones, acting under color of state law, caused Mr.

Bruce to be blocked from sending emails to the email accounts of all current employees of the

KHP maintained @ks.gov. Mr. Jones blocked Mr. Bruce from sending emails to these email

accounts because of the viewpoints expressed by Mr. Bruce in his emails of April 3, 2020.

          49.   Mr. Jones deprived Mr. Bruce of his constitutional right of free speech by blocking

Mr. Bruce from using a public forum because of the viewpoints which he had expressed.

Viewpoint discrimination is prohibited by the First Amendment.

          50.   As a result of Mr. Jones’ deprivation of Mr. Bruce’s right of free speech, Mr. Bruce

has sustained actual damages in the form of emotional distress, mental anguish, loss of enjoyment

of life, and damage to reputation. Mr. Jones, in his individual capacity, is liable for these damages.




                                                 11
      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 12 of 13




       51.     In depriving Mr. Bruce of his right of free speech, Mr. Jones acted with malice or

with reckless indifference to the federally protected rights of Mr. Bruce. Therefore, Mr. Jones, in

his individual capacity, is liable for punitive damages.

       52.     The unconstitutional blocking of Mr. Bruce from sending emails to the email

accounts of all current employees of the KHP maintained @ ks.gov. is continuous and on-going.

Accordingly, Mr. Jones, in his official capacity, should be enjoined to take the necessary steps to

remove the blocking of Mr. Bruce from sending emails to the email accounts of all current

employees of the KHP maintained @ ks.gov.

       Wherefore, pursuant to the First Amendment and 42 U.S.C. §1983, Mr. Bruce prays for

judgment against Mr. Jones, in his individual capacity, for damages in excess of $100,000.00,

consisting of emotional distress, mental anguish, loss of enjoyment of life, and damage to

reputation, plus punitive damages, attorney fees, litigation costs, and prejudgment interest. In

addition, Mr. Bruce prays for injunctive relief against Mr. Jones, in his official capacity, enjoining

Mr. Jones to take the necessary steps to remove the blocking of Mr. Bruce from sending emails to

the email accounts of all current employees of the KHP maintained @ks.gov.




                                                 12
      Case 5:20-cv-04077-DDC-GEB Document 1 Filed 11/23/20 Page 13 of 13




                              DESIGNATION OF PLACE OF TRIAL

          The plaintiff requests that Topeka, Kansas, be designated as the place of trial in the above-

captioned matter.

                                  REQUEST FOR TRIAL BY JURY

          Pursuant to Fed. R. Civ. Pro. 38, the plaintiff requests a trial by jury on all claims triable to

a jury.



                                                          Respectfully submitted,

                                                          /s/ Alan V. Johnson
                                                          Alan V. Johnson, KS #9992
                                                          Sloan, Eisenbarth, Glassman,
                                                            McEntire & Jarboe, L.L.C.
                                                          534 S. Kansas Ave, Suite 1000
                                                          Topeka, Kansas 66603
                                                          Telephone      (785) 357-6311
                                                          Fax            (785) 357-0152
                                                          ajohnson@sloanlawfirm.com




                                                     13
